UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1540



PATRICIA A. MORRISON,

                                              Plaintiff - Appellant,

          versus


ELAINE CHOW, Secretary of Labor; CARLOS
GUTIERREZ, U. S. Secretary of Commerce,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-cv-
01109)


Submitted:   October 18, 2007             Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia A. Morrison, Appellant Pro Se. Neil Ray White, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patricia A. Morrison appeals the district court’s orders

denying relief on her civil action and denying her Fed. R. Civ. P.

59(e) motion for reconsideration.          We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.        Morrison v. Chow, No. 8:06-cv-01109

(D. Md. Apr. 23, 2007).      We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -